99 F.3d 1128
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.David Lynwood BOWDEN, Jr., Defendant, Appellant.
No. 96-1692.
United States Court of Appeals, First Circuit.
Oct. 28, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE [Hon.  Morton A. Brody, U.S. District Judge]
Brett D. Baber and Rudman & Winchell on brief for appellant.
Jay P. McCloskey, United States Attorney, James L. McCarthy and Margaret D. McGaughey, Assistant United States Attorneys, on brief for appellee.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
David L. Bowden appeals from his conviction for unlawful possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).  The government has moved for summary affirmance pursuant to Loc.  R. 27.1.  We grant the government's motion for the following reasons.


2
Bowden makes three inerrelated arguments.  First he contends that § 922(g) is unconstitutional under the reasoning of  United States v. Lopez, 115 S.Ct. 1624 (1995).  "This issue is no longer open in this circuit."   United States v. Joost, 92 F.3d 7, 14 (1st Cir.1996).  Bowden's remaining arguments are that § 922(g) requires proof that possession of the firearm had a "substantial effect" upon interstate commerce, and that the jury instructions were flawed for not including that requirement.  In  United States v. Blais, No. 95-1093, slip op. at 8 (1st Cir.  August 28, 1996), we rejected precisely the arguments that Bowden makes here "about Lopez 's alteration of the Scarborough standard of minimal nexus."


3
Bowden's conviction is summarily affirmed.  See Loc.  R. 27.1.